Citation Nr: 0610527	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for a right ankle 
disability currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted a 10 percent rating for the veteran's right ankle 
disability and denied a rating in excess of 50 percent 
disabling for his PTSD.  

This matter was remanded by the Board in December 2003 for 
further development.  Such has been accomplished and this 
matter is now returned to the Board for further 
consideration.  

The Board notes that a claim for entitlement to total rating 
based on individual unemployability (TDIU) was referred to 
the RO by the Board in 2003 and remains pending.  


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected PTSD 
include persistent symptoms of flashbacks, nightmares, 
feelings of guilt and worthlessness, depression, 
irritability, isolation and Global Assessment of Functioning 
(GAF) scores ranging from 50 to 55, with difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), and the inability to establish and 
maintain effective relationships.

2.  The veteran's PTSD is not productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

3.  The veteran's right ankle disability is manifested by a 
full range of motion, but with evidence of pain, fatigue and 
swelling of the right ankle. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 70 percent disability rating, but no 
higher, for service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The schedular criteria for a rating in excess of 10 
percent for degenerative arthritis of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims seeking entitlement 
for an increased rating were received in July 2000.  After 
adjudicating the veteran's claims in March 2001, the RO 
provided initial notice of the provisions of the VCAA in a 
June 2002 letter.  In this letter, the veteran was told of 
the requirements to establish an increased rating, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  He was sent additional 
VCAA letters by the appeals management center in April 2004 
and July 2004.  The duty to assist letters and the 
supplemental statement of the case issued in April 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Social Security records were previously 
obtained and associated in the claims file.  Furthermore, VA 
and private medical records were obtained and associated with 
the claims folder.  The Board remanded this matter in 
December 2003 to obtain additional evidence. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report provides a current assessment of the 
veteran's condition based on review of the records, and 
examination of the veteran. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish earlier 
effective dates for either the increased rating for the PTSD 
or right ankle claims.  However, since a 70 percent rating is 
now being granted for the PTSD the RO will rectify any defect 
with respect to the effective date.  There is no prejudice 
regarding an increased rating for the ankle disability as 
this claim is being denied.  Given the foregoing, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
).  GAF scores of 81 to 90 indicates absent or minimal 
symptoms (e.g. mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, with no more than everyday problems (e.g. an occasional 
argument with family members.)  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint. See 38 
C.F.R. § 4.59 (2005).

The veteran's right ankle disability is evaluated under 
Diagnostic Code 5271 for limited motion for the ankle.  Under 
Diagnostic Code 5271, a 10 percent rating is assigned for 
moderate limitation of motion.  A maximum rating of 20 
percent is assigned for marked limitation of motion.  38 
C.F.R. § 4.71, Diagnostic Code 5271.

The normal range of motion for the ankle is listed as 0 to 20 
degrees for dorsiflexion and 0 to 45 degrees for plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A maximum 40 percent rating is assigned if there 
is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In this case, service connection was granted for a right 
ankle disability, residuals of a right ankle fracture, with 
arthritic changes in an October 1973 rating decision, which 
assigned an initial noncompensable rating, that was confirmed 
and continued in subsequent rating decisions.  Service 
connection for PTSD was granted by the RO in a September 1988 
rating decision which assigned an initial rating of 50 
percent disabling.  This rating was confirmed and continued 
in subsequent rating decisions.   

The veteran filed his increased rating claim in July 2000.  
The March 2001 rating decision on appeal granted an increased 
rating for the right ankle to 10 percent disabling, but 
confirmed and continued the 50 percent rating for the 
veteran's PTSD.  

Among the evidence submitted with the veteran's July 2000 
claim, are records dated from 1988 to 1999.  In pertinent 
part, the treatment records shortly predating this claim 
included records from January 1998, when the veteran was 
treated for an injury to his right ankle after he tripped 
downstairs.  He was assessed with a right ankle sprain and 
three weeks later his cast was removed.  He continued to be 
seen with right ankle complaints throughout 1999.  In July 
1999 he was noted to have a right ankle deltoid tear, with a 
history of old right ankle trauma during service, recently 
exacerbated after a fall in January 1998.  He now had 
swelling and pain of 7/10 intensity.  It was associated with 
numbness and paresthesia.  He obtained mild relief with 
Naproxin.  He received physical therapy for his right ankle 
between July and August 1999.  An August 1999 record noted 
that his right ankle was still painful although he had 
continued his exercises as recommended.  He was still using a 
cane and walking with a guarded gait.  The assessment was 
about the same as before physical therapy; goals were not 
attained.  

A September 2000 VA examination was conducted to determine 
the severity of the veteran's right ankle disability.  He was 
noted to have had a magnetic resonance imaging (MRI) done in 
May 1998, showing the following findings:  an impression of 
abnormal intermediate signal intensity material replacing the 
outlines of the deltoid ligament and anterior talo-fibular 
ligament as described above; felt to be on basis of chronic 
tear with associated severe synovitis-scar tissue.  Also 
diagnosed were sinus tarsi syndrome, medial malleolar bony 
edema; no evidence of a talar osteochondral fracture, small 
amount of fluid at the tibio-talar and posterior subtalar 
joint and os trigonium.  His current complaints were a 
moderate pain on the right ankle and around the joint 
associated with occasional cramps and a needle sensation.  He 
described a loss of circulation of the right ankle.  There 
was no history of surgeries to the right ankle.  

As seen on the pharmacy medication profile he had 
prescription for Naproxen 550 mg p.o. b.i.d. for a total of 
60 tablets on various dates between 1999 and 2000.  He 
referred good pain control while on the medications.  There 
were no side effects.  Regarding periods of flare ups, during 
the past year he has had several prescriptions with anti 
inflammatory agents in his primary care visits and his 
psychiatry visits at the VA.  Precipitating factors for the 
ankle pain, riding a bicycle, playing basketball.  
Alleviating factors were hot water baths and medications.  
When asked about how many times during the last year he had 
acute severe bouts of right ankle pain which impaired him 
functionally, he referred that on six occasions the pain was 
severe and what he used was Vicks ointment, rest with the 
foot elevated.  He would sleep for one hour and medications.  
There were no active infections.  He used a cane due to loss 
of balance.  There were no constitutional symptoms of bone 
disease.  Regarding the effects of the conditions on the 
veteran's usual occupation and activities, after service he 
worked for 4 or 5 years as a hotel receptionist.  He never 
went to the Puerto Rico State Insurance Fund due to the right 
ankle condition.  On his daily activities he could not run or 
jog or play football.  He had difficulty lifting heavy 
objects.  

On physical examination, the examiner could not say if the 
veteran had a bony deformity of the right ankle because he 
had severe soft tissue swelling.  There was no angulation, 
false motion, shortening of the right ankle.  To check for 
intraarticular involvement the examiner needed to wait for X 
rays ordered the day of the examination.  There was 
limitation of motion of the right ankle, but it was 
functional.  There were no false joints.  There was severe 
tenderness to palpation on both medial and lateral malleolus 
of the right ankle.  There was no drainage.  There was a 3 
centimeter edema of the right ankle.  There was no painful 
motion in the range of motion measured.  There was no 
weakness of the right ankle muscle with a muscle strength 
graded 5/5.  There was no redness or heat.  He had crepitus 
of the right ankle.  He could walk unassisted.  He had 
limitation of motion of the right ankle but it was 
functional.  His range of motion of the right ankle was 10 
degrees dorsiflexion and 30 degrees of plantar flexion.  
There was no painful motion in the range of motion.  There 
was no shortening of the legs.  There were no constitutional 
signs of bone disease.  The diagnosis was residuals of 
fracture of the right ankle with arthritis.  Also diagnosed 
was tibial enthesopathy, soft tissue swelling and no 
arthritic change by X rays of the right ankle taken in 
September 2000.  

The report of a September 2000 VA examination for PTSD gave a 
history of multiple neuropsychiatric admissions since 1986.  
He was currently followed at the PCT program in group and 
individual therapy.  He was divorced for 10 years and lived 
with his mother.  He had two adult children who were both 
married.  He has not worked since 1986.  He received Social 
Security and VA benefits.  He was prescribed Xanax, Prozac 
and Olanzapine.  Despite his medications, he continued to 
sleep poorly on account of his nightmares.  He stated that he 
was not the same person he used to be.  Sometimes when he 
started to do things and when they came out wrong, he broke 
them.  He said there were times when he was not himself.  He 
complained that living with his mother was like he never left 
the Army and described her as very compulsive in terms of 
cleanliness and he described her as being like a "first 
sergeant."  He tried to stay out of the house to avoid 
conflict with her, but his greatest wish was to get his own 
place.  

Objective examination revealed the veteran to be rather 
careless in his appearance.  He was alert, aware of the 
interview and in contact with reality.  He was very 
verborrheic and quite angry especially when he talked about 
problems with his mother.  He said he was very trustful of 
non veterans because they did not understand what he went 
through.  He mentioned several experiences in Vietnam that 
still came to his mind repeatedly.  He referred to continued 
experiences of nightmares of combat.  He described his 
behavior as "variable."  He said there were times when 
memories of Vietnam made him feel depressed and others when 
he was very irritable and with little frustration tolerance.  
He described having a very stressful situation at home 
because of his mother who was always harassing him.  He 
indicated that at times the conflicts with her escalated to 
the point where he sometimes threw glasses against the wall 
due to anger.  He said he was fearful that he might lose 
control and do something to his own mother.  His affect was 
constricted.  His mood was tense and angry.  He was oriented 
in person, place and time.  His memory and intellectual 
functioning were adequate.  His judgment was fair and his 
insight was poor.  He was considered mentally competent to 
handle VA funds.  The Axis I diagnosis was PTSD and parent 
child relational problem.  His GAF for PTSD was 50.  

VA records from 2000 to 2002 reflect that a September 2000 X-
ray revealed right distal posttraumatic exostosis worse since 
1988, right ankle soft tissue swelling, no arthritic change 
was noted.  An October 2001 examination of his extremities 
showed no clubbing, edema or cyanosis, no skin discoloration, 
no trauma, no ulcers and no callus and musculoskeletal 
examination revealed a range of motion intact, muscle tone 
adequate with no deformities in records

VA treatment records from 2002 to 2004 include some 
documentation of right ankle problems.  A problem list 
repeatedly listed ankle enthesopathy, not otherwise specified 
in March 2002 and June 2002.  VA treatments records 
addressing follow up for PTSD between 2002 and 2004 
repeatedly also gave an Axis III diagnosis of status post 
fracture, right ankle.  These records also noted 
musculoskeletal complaints of joint pain or swelling and 
arthritis, but did not include any specific findings for the 
right ankle.  However an examination of his extremities 
showed no clubbing, edema or cyanosis, no skin discoloration, 
no trauma, no ulcers and no callus and musculoskeletal 
examination revealed a range of motion intact, muscle tone 
adequate with no deformities in records from March 2002, June 
2002, October 2002, January 2003, April 2003, July 2003, 
December 2003, March 2004.  

VA treatment records from 2002 to 2004 reflect ongoing 
treatment and follow up for PTSD.  In March 2002 he was noted 
to be participating in PTSD clinic psychoeducational group 
therapy.  Goals were to avoid isolation, increase 
socialization, self esteem and to provide a forum to share 
common concerns and needs.  He is shown to have participated 
in group therapy throughout the summer of 2002 through 
October 2002 with the goals the same as shown in March 2002.  

A June 2002 VA psychiatric follow up record noted the veteran 
to be divorced with children in their 20's.  He was living 
with his elderly mother.  He had complaints of flashbacks and 
war related nightmares.  His thought content was normal but 
he endorsed delusions of guilt, feelings of guilt and 
worthlessness.  His thought process was coherent, relevant, 
logical.  He had poor recent memory and judgment and insight 
were poor.  The Axis I diagnosis was PTSD with depression and 
his GAF was 55.  An August 2002 follow up again revealed a 
history of flashbacks and war related nightmares.  He 
awakened yelling and anxious, with palpitations.  Psychiatric 
evaluation revealed Mental status examination revealed 
feelings of guilt and worthlessness.  His thought process 
revealed blocking.  His thought process was coherent, 
relevant, logical.  He was oriented in all spheres.  He had 
poor recent memory and judgment and insight were poor.  The 
Axis I diagnosis was PTSD with depression and his GAF was 55.  

A November 2002 follow up note revealed the veteran to have 
served in Vietnam in a combat zone where he saw dead people.  
He still had war related flashbacks and nightmares.  Mental 
status examination revealed feelings of guilt and 
worthlessness and ideas of reference.  His thought process 
revealed blocking.  His thought process was coherent, 
relevant, logical.  There was thought blocking.  He was 
oriented in all spheres.  He had poor recent memory and 
judgment and insight were poor.  The Axis I diagnosis was 
PTSD with depression and his GAF was 55.  A February 2003 
psychiatric progress note reflects that the veteran had a 
history of war related flash backs and nightmares.  When he 
had a flashback episode, he would sweat and yell and have 
palpitations.  He was concerned with a possible new war with 
Iraq.  Mental status examination revealed feelings of guilt 
and worthlessness and ideas of reference.  His thought 
process was coherent, relevant and logical.  He was oriented 
in all spheres.  He had poor recent memory and judgment and 
insight were poor.  The assessment was PTSD with depressed 
features.  Axis IV stressors was deterioration of his 
condition.  His GAF was 55.  The physician stated that the 
veteran was not able to work or get involved in gainful 
activities.  In April 2003 he was still noted to be 
participating in the PTSD clinic psychoeducational group for 
PTSD symptoms.  The goals were the same as shown in earlier 
records documenting his group participation. 

A May 2003 VA psychiatric follow up record revealed the 
veteran to complain of more flashbacks and nightmares since 
the new war with Iraq.  He was still with depression, 
isolated and irritable.  The possibility of a referral to 
Miami for PTSD program was discussed.  Mental status 
examination revealed feelings of guilt and worthlessness and 
ideas of reference.  His thought process was coherent and 
logical.  There was evidence of blocking.  He was oriented in 
all spheres.  His judgment and insight were poor.  The 
assessment was PTSD with depressed features.  His GAF was 55.  
A September 2003 VA psychiatric follow up record revealed 
complaints of flashbacks and nightmares since the new war in 
Iraq.  He was also upset by the death of a neighbor who was 
killed by her husband, who also killed himself.  Mental 
status examination revealed his hygiene to be adequate, his 
gait was normal.  His attitude was cooperative.  His mood was 
depressed and his affect was appropriate.  There was no 
abnormality of perceptions.  He endorsed feelings of guilt 
and worthlessness and ideas of reference.  He was oriented in 
all spheres.  His memory was poor for recent events.  His 
abstraction was normal and his judgment and insight were 
poor.  The Axis I diagnosis was PTSD with depression and his 
GAF was 55.  

A January 2004 VA treatment record revealed the veteran to 
have given a history of serving in Vietnam in search and 
destroy.  He showed the treating physician some photos he 
took in Vietnam including dead Vietnamese bodies.  Since the 
new events in Iraq, he has had more nightmares and 
flashbacks.  Mental status examination revealed feelings of 
guilt, worthlessness and ideas of reference.  His thought 
process was coherent, relevant, logical.  There was thought 
blocking.  He was oriented in all spheres.  He had poor 
recent memory and judgment and insight were poor.  The Axis I 
diagnosis was PTSD with depression and his GAF was 55.  

An April 2004 record revealed the veteran to have served in 
Vietnam in a search and destroy unit and saw atrocities and 
had flashbacks and nightmare episodes.  He awakened yelling, 
sweating and with tachycardia.  Mental status examination 
revealed his hygiene to be adequate, his gait was normal.  
His thought process was coherent and logical.  There was 
evidence of blocking.  He endorsed feelings of guilt and 
worthlessness.  He had no suicidal ideas or plan.  His mood 
was depressed and his affect was appropriate.  There was no 
abnormality of perception.  He was oriented in all spheres.  
His memory was poor for recent events.  His abstraction was 
normal and his judgment and insight were poor.  The Axis I 
diagnosis was PTSD with depression and his GAF was 55.  

The report of an August 2004 VA examination included a review 
of hospitalizations and outpatient care from the last rating 
examination, including hospitalizations in August 1986, 
December 1987, May 1990, September 1993, April 1996 and June 
2004.  His records showed diagnoses of depression and PTSD.  
He was treated with alprazolam, Prozac, and olanzapine.  He 
had multiple medical conditions.  His September 2000 VA 
examination gave diagnoses of PTSD and parent child 
relational problems.  He reported that he was seeing a 
private psychiatrist because it was close to home.  He 
reported that he continued to live in the past.  He reported 
that he kept his glucose level controlled and used a cane for 
his ankle.  Along with private psychiatric treatment, he also 
continued treatment at the VA.  Although he gave a history of 
having been unemployed since 1986, he also said that he was 
working at a hotel.  He lived with his mother.  He received 
VA compensation and Social Security benefits.  He denied any 
legal problems other than the divorce.  He reported having 
other health problems such as diabetes.  He denied drinking, 
smoking or drug use.  

On mental status examination, he was clean, overweight, 
adequately dressed and groomed, using a cane.  He was alert, 
oriented times three.  His mood was anxious.  His affect was 
constricted.  His attention was good.  His concentration was 
good.  His memory was good.  His speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  The Axis I diagnosis was PTSD.  His 
GAF score was 55.  He was considered competent to handle VA 
funds.  He has continued on treatment at the VA clinics and 
with a private physician.  He was also on treatment for 
multiple medical conditions.  He had a recent psychiatric 
hospitalization due to the exacerbation of the PTSD 
symptomatology.  His GAF represented moderate to serious 
impairment of his social and occupational functioning as 
clearly described in the treatment records.  

An October 2004 VA X-ray revealed an impression of mild soft 
tissue edema of the right ankle and enthesopathic changes of 
the right ankle.  

The report of a November 2004 VA examination of the joints 
revealed complaints of the veteran having suffered from right 
ankle pain and swelling since he injured the ankle in 
service.  He indicated the pain had become worse in the last 
few years.  He claimed that he has pain in the right ankle, 
accompanied by weakness, stiffness, and swelling but with no 
heat or redness in the area.  He also referred to having an 
instability and giveaway sensation as well as locking and 
easy fatigability or lack of endurance for his ambulation.  
He has taken Motrin 800 m.g. p.o. q.d. during the first year 
of his injury.  Thereafter, he has taken Anaprox double 
strength 550 m.g. p.o. b.i.d. with mild relief and with the 
side effects of gastritis.  Regarding frequency of flare ups, 
he claimed they were monthly in frequency and lasted around 
eight hours of duration.  Precipitating factors were 
prolonged standing and ambulation.  For alleviation, he took 
medications and elevated his legs.  He used a one point cane 
for ambulation.  He denied any further surgery or injuries in 
his ankles.  He denied any episodes of dislocation or 
recurrent subluxation.  He denied any constitutional symptoms 
of inflammatory arthritis.  Regarding an impact on the 
veteran's usual occupation and daily activities, he retired 
from taxi driving.  He was independent in self care and 
activities of daily living.  He used no prosthesis but did 
use the one point cane for ambulation.  

Physical examination, he had 0 to 20 degrees of dorsiflexion, 
which was pain free.  He had 0 to 45 degrees of plantar 
flexion, which was pain free also.  Repetitive dorsiflexion 
and plantar flexion elicited weakness.  He was asked to stand 
on the tip of his feet, and go down in a repetitive fashion 
and developed weakness in his right ankle.  There was no 
varus or valgus angulation of the os calcis.  Palpation of 
the area created a mild tenderness at the right lateral 
malleoli.  There was some swelling surrounding the lateral 
malleoli area.  There was no redness.  His neutral position 
was with the foot at 90 degrees to the ankle.  Review of 
diagnostic tests included a May 1998 MRI of the right ankle 
which failed to demonstrate an osteochondral fracture of the 
talar bone, although sinus tarsi syndrome and os trigonum 
were seen.  There was also fluid at the tibiotalar and 
posterior subtalar joint.  There was an X-ray from October 
2004 showing mild soft tissue swelling overlying lateral 
malleoli and no bony ostosis.  The diagnosis was status post 
right ankle fracture, sinus tarsi syndrome and os trigonum.  
The medical opinion was that the veteran was still with 
weakness on his right ankle articulation.  He was still with 
edema and easy fatiguability in an effected area.  His 
functional ability to ambulate or perform repetitive 
movements is actually very limited as seen in physical 
examination.  

A review of the evidence addressing the veteran's PTSD 
reveals that based on application of reasonable doubt, the 
veteran's symptoms more closely resemble the above-described 
criteria for a 70 percent rating.  He is shown to have 
problems in both social and occupational areas of 
functioning, due to PTSD symptoms that include problems with 
flashbacks, nightmares, feelings of guilt and worthlessness, 
and issues with depression, irritability and isolation.  The 
medical treatment records and the most recent VA examination 
of August 2004 repeatedly has shown him to exhibit objective 
manifestations of serious disability such as poor memory, 
judgment and insight.  His mood was also shown to be 
depressed and there was evidence of thought blocking shown in 
the recent treatment records from April 2004.  His GAF scores 
are shown to vary over time between 50 and 55, although the 
most recent records, including the August 2004 VA examination 
report have assigned the higher GAF score of 55.  However, 
the August 2004 examination regarded this score as showing 
the veteran to have moderate to serious impairment in his 
social and occupational functioning.  Socially, he is not 
shown to be doing very well, having lived for years with his 
mother, but did not have a good relationship with her and he 
even expressed concerns that he might harm her in an earlier 
VA examination report from 2000.  He was still living with 
his mother at the time of the August 2004 VA examination, and 
did not mention any social contacts outside of his family.  

Thus with consideration of 38 C.F.R. § 4.7, the facts in this 
matter pose a question as to which of two disability 
evaluations shall be applied.  As the disability picture in 
this instance reveals his level of disability said by the 
most recent VA examiner to fall within the level of moderate 
to serious disability, the veteran's symptoms, which are 
shown to result in social isolation, overall more closely 
approximates the criteria required for the higher rating.  
Therefor the higher rating must be assigned.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examinations primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name. There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  

Regarding the veteran's right ankle disability, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent disabling.  His range of 
motion was shown to be completely normal on the most recent 
VA examination of November 2004.  However repetitive motion 
did elicit weakness and there was some mild tenderness and 
swelling shown on this examination and an X-ray from October 
2004 showed some mild soft tissue swelling and no bony 
ostosis.  These findings are consistent with a moderate 
limitation of motion of the ankle.  

The Board finds that no other diagnostic code pertaining to 
the ankle would afford the veteran a higher disability 
evaluation.  In the absence of ankylosis, Diagnostic Codes 
5270 and 5272 are not for application.  More over, as the X-
ray from October 2004 demonstrated, without evidence of 
malunion of the os calcis, astragalus, or astragalectomy, 
Diagnostic Codes 5273 and 5274 are not for application.  
Likewise there is no evidence of malunion or nonunion of the 
tibia and fibula, therefore ratings under Diagnostic Code 
5262 is not warranted.  The medical evidence reflects the 
veteran's current right ankle disability, with its 
manifestations of swelling, fatigue and discomfort over a 
full range of motion, to resemble a moderate limitation of 
motion.  Such findings are contemplated by the 10 percent 
rating in effect.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected PTSD or right ankle 
disability present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards. See 38 C.F.R. § 3.321(b)(1) 
(200a5); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization, due solely to these service-connected 
disabilities, as to render impractical the application of the 
regular schedular standards.  He is noted to have other 
disabilities in addition to these service-connected 
disabilities.  The regular schedular standards and the rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected disability.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A schedular evaluation of 70 percent, but no more, for PTSD 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

A schedular evaluation in excess of 10 percent disabling for 
the veteran's right ankle disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


